The Order of this Court of the 22d. of February last past, being this day read, was approved, and Mr. Whitaker of the Complainants Counsel, moving thereupon that Colonel Abraham Eve and Capt. Hugh Hext on behalf of the said Complainants may be appointed for dividing the Slaves of the said Gil-bertson deceased according to the Partys Agreement mentioned in the above-said Order, and Mr. Champernown Elliott Deputy Surveyour, for dividing the Plantation whereon the said George Bassett lives; Mr. Hume of the Defendants Counsel alledged that the said Defendant Wilkinson was sick, and not able to attend this Honourable Court; and that he had not received any directions from his Clients the said Defendants in relation to this affair, but only from the Defendant Andrew Allen, who desires that the nomination of the Persons for making the said division might be deferred; but Mr. Whitaker urging that the Planting time was drawing nigh, and the Crop would be lost, unless the Estate was divided, and the Negroes forthwith set to work; Upon which Capt. John Jackson and Mr. Thomas Farr being proposed as Persons proper to be added unto the said Abraham Eve and Hugh Hext, and likewise Mr. William Mc-Mahan with the said Champernown Elliott, to make such divisions as aforesaid This Court doth Order that the aforesaid Colonel Abraham Eve, Capt. Hugh Hext, Capt. John Jackson and Mr. Thomas Farr, or any two or three of them do divide all and singular the Slaves late belonging to the said James Gilbert-*288son deceased pursuant to the aforesaid Agreement; and that Mr. Champernown Elliott and Mr. William McMahan, or either of them do divide the Plantation whereon the Complainant George Bassett now lives, pursuant to the same Agreement, and that  They Return their proceedings, therein under their hands and Seals into this Court on or before the 22d day of this instant March.
Intr.
Tho. Lamboll Deputy Register